Per Curiam,
The property admittedly belonged to the plaintiffs when they *505placed it in the cellar, and they have done nothing since to divest the title. It is true they left it on the premises after their lease had expired and they had given up possession, but abandonment cannot be inferred because they retained the key of the cellar and the control of the property, with the knowledge, and it must be assumed with the consent, of the lessor. The question of good faith in the purchasers does not arise. They bought whát their vendor had no right to sell, and however innocent they got no title as against the real owners.
Judgment affirmed.